DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/2 have been fully considered.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Shi discloses the handover of base stations of UE, so Shi does not disclose the features “handover from a first core network to a second core network needs to be performed but an access network device does not change before and after the terminal device performs the handover” of claim 1. Fan does not disclose the features “handover from a first core network to a second core network needs to be performed but an access network device does not change before and after the terminal device performs the handover” of claim 1 either. Therefore, neither of Shi nor Fan faces the problem of how to configure the protocol layer by the terminal device when the handover is from a first core network to a second core network with a different type but an access network device does not change.  In face of this problem, claim 1 specifically discloses the operations “distinguishing a radio link control (RLC) layer, a media access control (MAC) layer, a physical (PHY) layer, a packet data convergence protocol (PDCP) layer, and a radio resource control (RRC) layer,” and different processing is made on the layers. As indicated in the Office Action, Shi discloses “the terminal do nothing except maintain current configuration,” so Shi does not disclose distinguishing the different layers to perform different 
The Examiner respectfully disagrees.  The claim language appears unclear and/or indefinitely. 	It is unclear as to which access device and what manner of change would be of concern to the access device. In other words, the first core access device is still the first core access device before and after the handover and the second  core access device is still the second core access device before and after the handover etc. In the spirit of compact prosecution the Examiner has further reviewed the Applicant’s noted support in the specification.  The claim has been further rejected based on an alternate interpretation (see below).
Applicant further indicates that support for “but an access network device does not change before and after the terminal device performs the handover” can be found at lines 1-6 on page 11 of the original specification.
“It should be noted that, in an embodiment of the present application, the first core network (i.e., source core network ) and the second core network (i.e., target core network ) share an access network device, that is, the access network device may communicate with core network devices of the first core network and the second core network, or it may be determined that, the 5 access network to which the terminal device is accessed does not change (or, a serving cell does not change) before and after the terminal device performs the handover. Optionally, in an embodiment of the present application, the first core network and the second core network may be core networks of a same type, or may be core networks of different types. For example, the first core network is a core network of an LTE system, i.e., 10 EPC, the second core network is a core network of a 5G system, or the first core network is a core network of the 5G system, the second core network is the EPC, etc., and this is not” -lines 1-6 on page 11 of the original specification
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, 14-19, 24-25, 33-34, 37, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. US Patent Pub. No.: 2019/0159088, hereinafter, ‘Shi’ in view of FAN et al. US patent Pub. No.: 2018/0332649, hereinafter, ‘FAN’ and further in view of .
	Consider Claims 1 and 24, Shi teaches a network handover method, comprising: determining, by a terminal device, that handover from a first core network to a second core network needs to be performed (e.g., determined based on a need for optimal service – UE is sent a message from the network to begin core relocation process – abstract, 0057 and 0080-0125); and configuring, by the terminal device, a protocol layer according to core network types of the first core network and the second core network e.g., “… Handover instructions that need to be sent to the UE…the UE needs to use a NAS stratum corresponding to the target core network- 0080-0081” 0080-0125 – illustrates various handoffs from various networks); maintaining, by the terminal device, the configuration of a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer unchanged (i.e., Hand off to same technology or simply maintaining the current configuration which is met based on at least the background 0003-0006 since the limitation is simply indicating that the terminal do nothing except maintain current configuration); updating, by the terminal device, configuration of a radio resource control (RRC) layer corresponding to the first core network to configuration of an RRC layer corresponding to the second core network; and switching, by the terminal device, a non-access stratum (NAS) entity from a first NAS entity supporting the first core network to a second NAS entity supporting the second core network(e.g., see RRC reconfiguration and “… Handover instructions that need to be sent to the UE…the UE needs to use a NAS stratum corresponding to the target core network- 0080-0081, ” 0080-0125 – illustrates various handoffs from various networks).

 	In analogous art, Fan teaches wherein updating includes updating configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of a PDCP layer corresponding to the second core network; updating, by the terminal device, a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network(i.e., “…The wireless device obtains information about which type of core network the wireless device connects to out of a first type and a second type relating to different generations of telecommunication networks. The wireless device configures the PDCP for the wireless device based on which type of core network the wireless device connects to, out of a core network of a first type, and a core network of a second type” - 0030). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein updating includes updating configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of a PDCP layer corresponding to the second core network; updating, by the terminal device, a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network for the purpose of supporting a standardization of connecting 5G, NR and LTE. Based on the above noted rationale, it is the Examiner’s position that the predictable result of the combination would have yielded performing different processing on different layers 
 	Furthermore, even assuming arguendo the FAN or SHI would not read on the claimed modification and processing different layers based on networks with distinct Cores. The Examiner respectfully submits the it would have still be obvious based on Hong teaches adding modifying, releasing, and changing the RAB – 0008-0009- which entails processing different layers based on the core network type (e.g., RRC connection reconfiguration -0092, 0120, PDCP configuration 0190, 219, or RLC -0234 etc.).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the abovementioned modifications for the purpose of reconfiguring wireless bearers and devices to perform on WIFI service networks as suggested by Hong. 
 	As best understood by the Examiner at this time, the prior art does not specifically teach  an access network device does not change before and after the terminal device performs the handover, wherein the first core network and the second core network are core networks of different types. As best understood by the Examiner at this time the limitation is being interpreted such that 2 different core networks share at least one common network access device.
 	In analogous art, Turina teaches a network architecture design wherein an access network device does not change before and after the terminal device performs the handover, wherein the first core network and the second core network are core networks of different types (e.g., see common RAN, CN-A, and CN-B- figures 1-2).

 	Consider Claims 2 and 25, Shi teaches wherein determining, by the terminal device, that the handover from the first core network to the second core network needs to be performed, comprises: (e.g., option 1): determining, by the terminal device, that the handover from the first core network to the second core network needs to be performed according to a current service requirement (i.e., “UE changes its base station…to obtain optimal communication service…” - 0057 ) or  (e.g., option 2): wherein determining, by the terminal device, that the handover from the first core network to the second core network needs to be performed, comprises: when the terminal device has received a trigger instruction from a network device, determining, by the terminal device, that the handover from the first core network to the second core network needs to be performed, wherein the trigger instruction is used for notifying the terminal device to perform the handover from the first core network to the second core network (e.g., “… Handover instructions that need to be sent to the UE…the UE needs to use a NAS stratum corresponding to the target core network- 0080-0081, ” 0080-0125 – illustrates various handoffs from various networks). 
 	Consider claims 10 and 33, Shi teaches wherein configuring, by the terminal device, the protocol layer according to the core network types of the first core network and the second core network, comprises: when the first core network and the second core network are core networks of different types, updating, by the terminal device, configuration of a radio resource control e.g., see RRC reconfiguration and “… Handover instructions that need to be sent to the UE…the UE needs to use a NAS stratum corresponding to the target core network- 0080-0081, ” 0080-0125 – illustrates various handoffs from various networks). Shi teaches wherein the method further comprises: maintaining, by the terminal device, the configuration of a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer unchanged (i.e., Hand off to same technology or simply maintaining the current configuration which is met based on at least the background 0003-0006 since the limitation is simply indicating that the terminal do nothing except maintain current configuration).
 	However, Shi does not specify updating, by the terminal device, configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of a PDCP layer corresponding to the second core network; updating, by the terminal device, a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network.
 	In analogous art, Fan teaches wherein updating includes updating configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of a PDCP layer corresponding to the second core network; updating, by the terminal device, a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network(i.e., “…The wireless device obtains information about which type of core network the wireless device connects to out of a first type and a second type relating to different generations of telecommunication networks. The wireless device configures the PDCP for the wireless device based on which type of core network the wireless device connects to, out of a core network of a first type, and a core network of a second type” - 0030). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein updating includes updating configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of a PDCP layer corresponding to the second core network; updating, by the terminal device, a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network for the purpose of supporting a standardization of connecting 5G, NR and LTE.
	Consider Claims 11, 14(broader version of claim 11 reversing the network types), 15 and 38 (broader version of 11 includes deleting SDAP – see obviousness based on NR(adds SDAP layer versus LTE  omits SDAP layer)) 16 (broader version of claim 11),  17 (updating the PDCP as noted in the independent claims PDCP updating by FAN)18(broader version of previous claims met by PDCP version configuration process)  and 19( broader version of previous claims met by NAS configuration process) .
	Shi does not specify wherein when the first core network is a core network of a long term evolution (LTE) system, the second core network is a core network of a new wireless (NR) system, updating the protocol version of the PDCP layer corresponding to the first core network to the protocol version of the PDCP layer corresponding to the second core network, comprises: updating, by the terminal device, LTE PDCP to NR PDCP, wherein the LTE PDCP is a protocol version of the PDCP layer corresponding to the first core network, and the NR PDCP is a 
 	In analogous art, Fan teaches wherein when the first core network is a core network of a long term evolution (LTE) system (e.g., see at least figure 1 ), the second core network is a core network of a new wireless (NR) system(e.g., see at least figure 1 ), updating the protocol version of the PDCP layer corresponding to the first core network to the protocol version of the PDCP layer corresponding to the second core network(i.e., “…The wireless device obtains information about which type of core network the wireless device connects to out of a first type and a second type relating to different generations of telecommunication networks. The wireless device configures the PDCP for the wireless device based on which type of core network the wireless device connects to, out of a core network of a first type, and a core network of a second type” - 0030), comprises: updating, by the terminal device, LTE PDCP to NR PDCP, wherein the LTE PDCP is a protocol version of the PDCP layer corresponding to the first core network, and the NR PDCP is a protocol version of the PDCP layer corresponding to the second core network, wherein when the first core network is a core network of an LTE system, the second core network is a core network of an NR system(e.g., see at least 0136 –“the wireless device 120 configures the PDCP for the wireless device 120 based on which type of core network the wireless device 120 connects to, out of a core network 101 of a first type, and a core network 102 of a second type”) , 

 	Furthermore, it would have been further obvious to include updating the configuration the RRC layer corresponding to the first core network to the configuration of the RRC layer corresponding to the second core network, comprises: newly adding, by the terminal device, configuration of a service data adaptation protocol (SDAP) layer, and newly adding configuration of a user plane (UP) function, based on the configuration of the RRC layer corresponding to the first core network based on the functionality needed and the obvious operational features needed to run LTE versus NR . When we closely see both the protocol stacks we could see many similarities between LTE protocol stack and 5G-NR protocol stack because LTE protocol stack is being taken as the base line for the development 5G-NR. 5G-NR User plane contains PHY, MAC, RLC, and PDCP same as LTE and has introduced a new layer named as SDAP (Service Data Adaptation Protocol). In other words, one would obviously 
Claims 34, 37, and 39-42 claim the corresponding Terminal of the method and is therefore rejected based on the same rationale respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646